Opinion,
Me. Justice Steeeett :
After some progress had been made in the trial, the parties by writing filed agreed to dispense with the jury, and submitted the decision of their cause to the learned president of the Common Pleas, who, after full hearing, found the facts, decided the questions of law arising thereon, and directed judgment to be entered in favor of the defendants for costs, which was accordingly done. The findings of fact and conclusions of law are fully set forth in the opinion. An examination of these, in connection with the evidence relating thereto, has satisfied us that there is no error in either that calls for a reversal of the judgment.
It is unnecessary to refer at length to the facts relating to the easement, etc., which is the subject of this contention. It appears, inter alia, that Charles Duffy, owner of a lot fronting thirty-four feet on South Main street, in the borough of Butler, improved the same in 1878, by erecting on the front thereof a two-story brick building, divided by a Avail extending from *284foundation to roof. The first story was arranged for two separate store-rooms ; the second, for other purposes. In erecting these buildings, Duffy, in connection with Ruff, who owned the adjoining lot on the north, constructed a stairway, with hall at the head thereof, for the purpose of reaching the second story of their respective buildings, each contributing to the space necessary for that purpose. That stairway and hall, and a hall leading therefrom, across the second story of Duffy’s buildings to the south line thereof, were continuously used by the tenants of the second-story rooms, as their only means of ingress and egress, from the time the buildings were completed until the bringing of this suit. No other provision was ever made for reaching the second story of either of the buildings.
In 1879, after completion of the buildings, Duffy sold and conveyed to plaintiff the store-room or building on the northerly side of the lot and adjoining Ruff, on which said" stairway and halls were constructed. Plaintiff thereupon went into possession, and never questioned the right to use said stairway and halls for the purpose of ingress and egress to and from the second story of the other building, until after the same was purchased by and in the possession of the defendants, to whom Duffy conveyed in 1890. From the completion of the buildings in 1879, until after defendants purchased and went into possession of the southerly building, the “ union ” stairway, as it is called by the court below, and halls, were continuously, openly, and peaceably used by all the occupants of the two buildings. With full knowledge of the easement or servitude thus imposed upon the northerly part of the lot, for the common use and benefit of both buildings, the plaintiff purchased and took possession of the same. With like knowledge, and with no notice, actual or constructive, to the contrary, defendants bought and went into possession of the southerly building. In such circumstances, the plaintiff is not in a position to question the right of defendants to use the stairway and halls; and, on principle as well as- authority, the learned judge was right in so holding.
It is well settled that, on the conveyance of several parcels of land, there is an implied grant or reservation, as the case may be, of all apparent and continuous easements or incidents of property which have been created or used by the vendor *285during the unity of possession, though they could not then, from his general ownership, have a legal existence: Washb. on Easem., 73; Godd. on Easem., 119. Where a continuous and apparent easement or servitude is imposed by the owner of real estate on a part thereof for the benefit of another part, the purchaser at private or judicial sale, in the absence of express reservation or agreement, takes the property subject to the easement or servitude: Cannon v. Boyd, 73 Pa. 179; Overdeer v. Updegraff, 69 Pa. 110; Zell v. Univ. Soc., 119 Pa. 390; Pierce v. Cleland, 133 Pa. 189.
Further comment is unnecessary. Neither of the specifications is sustained.
Judgment affirmed.